Title: To John Adams from François Adriaan Van der Kemp, 14 January 1814
From: Van der Kemp, François Adriaan
To: Adams, John




Mÿ Dear Sir!
Oldenbarneveld 14 Jan. 1814.


I did rise yesterdaÿ morning with Severe headache—and espied, entering the room a Letter on the chimneÿ-piece, which, when I discovered it was from you, did give me a fearful foreboding. I laid it down, till I had breakfeasted, and found then to my great Satisfaction, that it contained a favorable report of mrs Adams—with a fresh proof of your high-valued friendship and unbounded confidence; and with less—my Dear friend! I can not remain Satisfied—I can answer, tho’ I do it with a Secret reluctance, formal civilities with a cold politeness, but He or She, who has gained or conquered mÿ frendship or love, must Surrender their hearts at discretion reciprocallÿ. I know the wise of this world will call it foolishness, but you, mÿ high-respected frend would not blush, at being unawares discovered—of galopping a while on this Dear, Dear hobbÿ horse; I durst, I would ride and Spurr it, if Surrounded bÿ a gaping crowd. What else has remained me—except contentment within, and in mÿ familÿ—being Scarce known to half a dozen worthÿ people in this State, and without a horse to visit them—I feed—now Mifflin is gone—upon your frendship—as Since two years I have no tidings of mÿ beloved madame La Roche—and, can you find fault, because you maÿ wander from the enjoyment of one luxurÿ to another, that I read—and write and think, when I do not converse with mÿ familÿ—obstrepentibus licet diabolis—then forsooth! I Should Suspect, you did enter with them in a conspiracÿ  against me and bereaving me from this balm of life. You perceive, I am again Some-what better—and, this impels me, to answer your favour directly. Had this not been in mÿ power, I would have returned the inclosed with an envelope.
I perused Farmer’s well written treatise;—before him—about a centurÿ—Balthasar Becker—broached and defended—with a great deal of acuteness—in oni ire legant cumbrous Quarto—the Same opinion—was for it Superseded as minister—of the Ref. Church in Amsterdam—Sans his Salarÿ—how manÿ of his Brethren would preach heresÿ—could theÿ obtain bÿ that means—otium cum Stipendio, but alas—those good times are gone. Frederick the great was the last, who punished in this manner, one of mÿ respected Correspondents.
I do no more believe in the Devil than in hell—and yet—I Suppose—I firmly believe, our misconduct here can not remain unpunished hereafter—no, no more—than a good wish unrewarded—and yet, I See nothing incongruous, that invisible beings maÿ wander in this Sphere, maÿ be rendered visible, when it pleases their Supreme ruler for certain wise purposes, not to harm, but to guide frail mortal man—but their existence or non existence—their Sphere of action and rest can have nothing to do with our belief, can make no part of our creed—can makes us wiser nor better. It maÿ, nevertheless! in Some particular circumstances Sooth a pious mind, untinctured with Superstition, to indulge in a reverie that we are watched—with tenderness—that we are heard—that we are strenghtened bÿ an inward impulse, that we are warned from despondencÿ and animated—to go on in our course with fresh vigour and renewed alacrity. I doubt not, if or all the demoniacs were wretches with incurable deseases, bÿ empÿricks ascribed to malignant Spirits—and the remaining glimmerings of this doctrine, Scattered in the Jewish writings, originated from the Oriental Schools—and the whole maÿ have Sprung from anterior traditions:—whÿ maÿ not the good and bad angels be the pristine Inhabitants—which dwelled in this globe before its renewal about the time of the Mosaic creation—and So we, and our posterity maÿ enlarge their number, and colonise other Spheres—and Situations in it, according with our merits or demerits; I, ardently hope, and Shall endeavor to exert mÿ Selves, that I then maÿ preserve Some Share at least in the good opinion of those, who in this world have Scattered their bounties upon me with Such profusion.
I return you the Letter with the warmest thanks—If you do not desire to encrease mÿ admiration of John Quincÿ—whÿ then do you Send his Letters? or is it more Strange, that a Federalist pays homage to exalted merit, as that Republicans would honour it—even with an Embassÿ to Japon or North-pole—even with permission—of bearing the title of Archi-Sepea-piu che. excellentissimo Ambasciadore provided—he would remain there in Secula Seculorum. Grotius too was a Christian—and with all his Philosophÿ and elegant accomplishments Cambridge’s Professor seems to glorÿ in this distinction: blasted be the hand, who would tear this wreath from his brow! palsied! who would hurl dust and dirt, to make its lustre fading; And yet, did I knew Him as well as his Father—I might discover—that this brilliant sparkling gem had its points.
I maÿ not know the perplexities, uncertainties and Agonies of Embassadors—but am pretty certain—that Grotius and Beverningh—and D’avaux and D’Estrades—and John Adams—knew the art to find leisure; to pursue Studies—investigate Sciences—cultivate Letters—and publish Books—and what the Father did—what Should prevent, that the Son—better educated—with a tenfold larger apparatus—could not accomplish—what the former contemplated as possible.
If mrs Adams Spirit remains un-impaired—then She will Soon compel that refractorÿ bodÿ—to recruit, and resume its functions. It will not do, that the matter Shall be on the alert, and the Sluggish Servant creeping,—however if he is only Some what Slow but faith-ful upon the whole, advise her, not to discard him yet—we all—and you principally Should be the loosers—Follow Paul’s prescription—let her take a glass of generous wine—this Shall renew the elasticity of the vital Springs. we can not do this bÿ proxÿ—or I Should not object to Submit to this penance in her place.
Your’s


Fr. Adr. vanderkemp


P.S. Can you procure a conveÿance for a Letter—to Mad. La Roche, Nieulles en France? If you Say So—I Shall Send it. God’s blessings on the Peace-Negotiators! maÿ the Son be So Successful as the Father—So their countrÿ Shall be indebted to them—as their benefactors! hail—happÿ Peace!

